Citation Nr: 9925088
Decision Date: 07/30/99	Archive Date: 09/09/99

DOCKET NO. 96-13 682               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Denver, Colorado

THE ISSUES

1. Entitlement to service connection for post-traumatic stress
disorder (PTSD).

2. Entitlement to an evaluation in excess of 30 percent for chronic
dyshydrotic eczema.

REPRESENTATION 

Appellant represented by: Colorado Department of Social Services

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

K. S. Hughes, Associate Counsel 

REMAND

The veteran served on active duty from February 1967 to October
1969.

These matters come before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Department of Veterans Affairs
(VA) Regional Office (RO) in Los Angeles, California. The veteran's
claim of entitlement to service connection for PTSD was denied by
a March 1995 rating action and his claim of entitlement to an
increased evaluation for dyshydrotic eczema was denied by a
September 1995 rating action. The veteran has perfected an appeal
of those decisions.

The Board remanded this case in January 1998 for additional
development, to include obtaining treatment records which had not
been previously secured, readjudication of the veteran's claim of
entitlement to service connection for PTSD following receipt of the
anticipated United States Army and Joint Services Environmental
Support Group (ESG) report, and affording the veteran an
examination by a dermatologist.

Review of the claims file demonstrates that a report from the U.S.
Armed Services Center for Research of Unit Records (USASCRUR)
(previously the ESG) was received at the RO in December 1997.
Subsequent to the January 1998 remand, the RO received VA
outpatient treatment records and a March 1995 Psychology Note
regarding the veteran's treatment for PTSD. Additionally, a June
1999 report of VA examination for skin diseases and VA outpatient
treatment reports were received at the Board in July 1999.

The aforementioned evidence includes evidence which is relevant to
the veteran's claims of entitlement to service connection for PTSD
and a rating in excess of 30

- 2 -

percent for chronic dyshydrotic eczema. However, although the
January 1998 remand specifically requested that the RO readjudicate
the issues on appeal, the claims file contains no rating decision
or supplemental statement of the case to suggest that this
evidence, with the exception of the June 1999 report of VA
examination for skin diseases and VA outpatient treatment reports
which were received at the Board in July 1999, was considered in
connection with the veteran's claims prior to the return of his
claims file to the Board. See Stegall v. West, 11 Vet App 268
(1998).

In this regard, VA regulations provide that, under 38 C.F.R.
20.1304(c) (1998), any pertinent evidence which is submitted by an
appellant which is accepted by the Board must be referred to the
agency of original jurisdiction for review and preparation of a
supplemental statement of the case unless that procedural right is
waived by the appellant or unless the Board determines that the
benefit to which the evidence relates may be allowed on appeal
without such referral. In view of the fact that neither the veteran
nor his representative have waived initial RO consideration of this
evidence pursuant to 38 C.F.R. 20.1304(c), and since this evidence
appears to be relevant to the veteran's claims of entitlement to
service connection for PTSD and a rating in excess of 30 percent
for chronic dyshydrotic eczema, it is found that remand to the
agency of original jurisdiction for initial review is warranted.

In light of the foregoing, and in order to fairly and fully
adjudicate the veteran's claim, the case is REMANDED to the RO for
the following:

1. The RO should review the claims file to ensure that all of the
requested development has been completed. In particular, the RO
should ensure that the requested examinations and opinions are in
complete compliance with the directives of the January 1998 remand
and, if they are not, the RO should take corrective action. See
Stegall v. West, 11 Vet. App. 268 (1998).

2. After undertaking any additional development deemed appropriate
in addition to that previously

- 3 -

requested, the RO should re-adjudicate the issue of entitlement to
service connection for PTSD and a disability rating in excess of 30
percent for the skin disorder. If any benefit requested on appeal
remains denied, the veteran and his representative should be
furnished a supplemental statement of the case that incorporates
all of the evidence and adjudicative actions that have occurred
since the last supplemental statement of the case was issued. The
veteran and his representative should then be given the opportunity
to submit evidence and arguments in response.

The case should then be returned to the Board, if in order. The
Board intimates no opinion as to the ultimate outcome of this case.
The veteran need take no action until he is notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

N. W. Fabian 
Acting Member, Board of Veterans' Appeals

4 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

- 5 -

